Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on February 18, 2022.
Claims 1-10 have been previously cancelled. Claims 14, 23 have been cancelled based on the current amendment. Claims 11-13, 15-22, 24-28 are currently pending in the application. Claims 11-13, 15-19 have been withdrawn pursuant to a requirement of restriction/election, accordingly claims 20-22, 24-28 are considered in this Office action, with claims 20-22 amended.
The objection to Drawings set forth in para 6 of the previous Office action mailed on December 10, 2021 because of the poor quality has been withdrawn as a result of Applicant’s filing Replacements sheets of better quality. 
Applicant’s amendment of FIG. 3 to particularly point out the hinge plate 24 is noted. However, the arrow 24 points at the upper portion of the frame, while the dishwasher door is coupled to the dishwasher pivotably at the bottom of the dishwasher (Fig. 1), and therefore the location of the hinge plate 24 is expected to be at the bottom of the frame. Thus, the objection to Drawings set forth in para 5 of the previous Office action is maintained and a correction or clarification is requested. 
The objection to Specification set forth in para 9 of the previous Office action has been maintained because the incorrect number (“15”) in "Reference Characters Used" section listing has not been corrected to “16”.
The rejection of claims 21-22 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
The rejection of claim 23 under 35 U.S.C. § 112(b) is moot in response to Applicant’s cancelling the claim.
Because claim 20 has been amended, the rejection of the claim and its dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because the replacement Fig. 3 shows the arrow 24 pointing at the upper portion of the frame, while the dishwasher door is coupled to the dishwasher pivotably at the bottom of the dishwasher (Fig. 1). Thus, location of the hinge plate 24 is expected to be at the bottom of the frame. A correction or clarification is requested.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informality: “Reference Characters Used” section lists “frame” as having reference number “15” (para 72). A correction to “16” required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20-22, 24-28 is/ are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (DE 102013216057 B3, cited in IDS, Machine English translation was attached to the previous Office action), hereinafter Becker in view of Hotz et al. (US 2010/0192990 A1), hereinafter Hotz.
Regarding claim 20, Becker discloses a household dishwasher (1, Fig. 1, para 53) comprising a cavity (washing container 2) comprising a casing (side wall of 2 shown in Fig. 1), a U-shaped frame (3, para 53) connected to the casing and supporting the casing (Fig. 1) and comprising the engagement element (13, Fig. 5, para 58), and a hinge plate (6, Fig. 6) including a hinge coupling portion (stops 26, Fig. 6). The spatial arrangement of the stops (26) controls the depth positioning of the hinge plate (6) relative to the frame (3), and thus, is interpreted as the depth positioning portion, the broadest reasonable interpretation.  In the arrangement of Becker, the stops 26 are introduced into the recesses formed by the web (14) and the insertion bevels (16) of the flange (15, Fig. 7). The flange 15 is interpreted as the first introducer sheath, in the broadest reasonable interpretation, and it is capable to introduce the depth positioning portion (26) into the receiving portion (its insertion bevels define in part the receiving portion, Fig. 7). The depth positioning portion (arrangement of stops 26) is received in a form-fit manner in the receiving portion (14 and 16) of the engagement element (13, e.g. Fig. 7) to fix the hinge plate to the frame in a depth direction of the household dishwasher (fixed in all 6 degrees of freedom, para 68). 
Becker does not disclose that the depth positioning portion defines the second introducer sheath, and that the first introducer sheath and the second introducer sheath are arranged in a shape of a roof. Becker teaches a bridge (25) connecting sections of the wedge portion (20, para 60) and that such bridge reinforces the hinge plate by connecting sections on either side of the slot (para 32). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the depth positioning portion in the dishwasher of Becker with connecting slots 26 on either side of the slot via a reinforcing bridge, as taught by Becker, in order to provide interaction between the depth positioning portion and the receiving portion. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to reinforce the depth positioning portion at the interface between the depth positioning portion and the receiving portion, and have a reasonable expectation of success because such bridging reinforcing means are known in the art. The depth positioning portion of Becker modified with the reinforcing bridge between 26 is interpreted as the second introducer sheath, in the broadest reasonable interpretation, and the first introducer sheath (flange 15) and the second introducer sheath (bridged 26) provide form-fitted interaction (between 15 and the bridged 26) when coupled, and thus, have upper surfaces of the same shape, interpreted as being arranged in a shape of a roof, in the broadest reasonable interpretation.
Becker does not explicitly disclose that the casing is U-shaped. Hotz teaches a household dishwasher (Fig. 1) comprising a cavity comprising a U-shaped casing (25, Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the U-shaped casing of Hotz for the casing in the dishwasher of Becker for the predictable result of forming of washing container, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation of doing so would be ease of manufacturing.
Regarding claim 21, the insertion bevels (16) of the first introducer sheath (15) are interpreted as being tapered (horizontally), in the broadest reasonable interpretation.
Regarding claim 22, the side walls of the bridge (25) are appear to be tapered (vertically, Fig. 6), in the broadest reasonable interpretation. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the first introducer sheath such that it is vertically tapered to match the shape of the second introducer sheath, vertically tapered as taught for the bridge 25, with no change in respective function, to yield the same and predictable result of the first and second introducer sheaths having the interface when coupled. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be forming form-fitting connection between the first and second introducer sheaths.
Regarding claim 24, Becker discloses that the hinge plate (6) has a height positioning portion (tab 27) configured to fix the hinge plate to the frame in a height direction of the dishwasher (Fig. 8).
Regarding claim 25, Becker discloses that the frame has a contact portion (recess 28) on which the height positioning portion (27) rests so as to fix the hinge plate in the height direction (Fig. 8).
Regarding claim 26, Becker discloses that the cavity includes a door mounted pivotably on the hinge plate (via hinge 7, para 54).
Regarding claim 27, Becker discloses that the side leg of the frame (4) is connected to the corresponding side wall (2) of the casing (e.g. Fig. 1). The frame having U-shape, as disclosed by Becker (para 53) is interpreted as having first and second limbs connected to side walls of the casing. Hotz teaches that the U- frame (41) comprises a first limb connected to a first side wall (11) of the casing, and a second limb (18) connected to a second side wall of the casing (e.g. Fig. 2, para 80). The dishwasher of Becker and Hotz, has the casing having two side walls, a U-frame having two legs, two hinges connected to the door, and thus, two hinge plates arranged on the opposite sides of the frame, as claimed.
Regarding claim 28, Becker discloses a bottom panel (5) on which the casing (2) is arranged (Fig. 1) and with which the casing is fixedly connected (via 6). Hotz teaches a bottom panel (42) on which the casing (25) is arranged (Fig. 2), and a rear wall (19) fixedly connected to the casing and the bottom panel, and which closes the dishwasher in the depth direction on a rear side (Fig. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711